[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                                JUNE 8, 2009
                               No. 08-17252                   THOMAS K. KAHN
                           Non-Argument Calendar                  CLERK
                         ________________________

                      D. C. Docket No. 05-14074-CR-JEM

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

MACK CHARLES WILLIAMS,

                                                            Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                                 (June 8, 2009)

Before BARKETT, MARCUS and ANDERSON, Circuit Judges.

PER CURIAM:

     Mack Charles Williams appeals the district court’s denial of his motion for a
reduced sentence, filed pursuant to 18 U.S.C. § 3582(c)(2). Williams’s §

3582(c)(2) motion was based on Amendment 706 to the United States Sentencing

Guidelines, which reduced base offense levels applicable to crack cocaine.

      Williams argues that the district court erred as a matter of law in denying his

motion for a reduced sentence because he was sentenced as a career offender.

Williams concedes that the issue he raises on appeal is controlled by our decision

in United States v. Moore, 541 F.3d 1323, 1327 (11th Cir. 2008), cert. denied,

McFadden v. United States, 129 S. Ct. 965 (2009), and cert. denied, (U.S. Mar. 9,

2009) (No. 08-8554), but he argues that Moore was wrongly decided as the

sentencing guidelines are fully advisory, even in § 3582 proceedings.

      The district court did not err in denying Williams’s § 3582(c)(2) motion

because he was sentenced as a career offender. Moore, 541 F.3d at 1330 (holding

that a district court lacks authority under § 3582(c)(2) to reduce a defendant’s

sentence when the defendant was sentenced under U.S.S.G. § 4B1.1 as a career

offender). Additionally, Williams’s argument that the sentencing guidelines are

fully advisory, even in § 3582 proceedings, is also foreclosed by precedent. See

United States v. Melvin, 556 F.3d 1190, 1192-93 (11th Cir. 2009) (holding that

United States v. Booker, 543 U.S. 220 (2005) does not “prohibit the limitations on

a judge’s discretion in reducing a sentence imposed by § 3582(c)(2) and the



                                          2
applicable policy statement by the Sentencing Commission”), petition for cert.

filed, (U.S. Feb. 10, 2009) (No. 08-8664). Accordingly, we affirm.

      AFFIRMED.




                                         3